EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas Bilodeau on 16 May 2022.
The application has been amended as follows: 

IN THE ABSTRACT OF THE DISCLOSURE
The abstract of the disclosure has been replaced with the following new version:
An electrical arrangement assembly is provided on the external region of a hermetic housing of a compressor.  The arrangement includes an insulating box capable of housing an electrical interface between internal and external regions of the compressor including an insulating box coupled to the external region by means a hinge element having a pivot handle with an extension and a grounding tab.  The grounding tab of the hinge element cooperates with a housing cradle of the insulating box when connecting the box to the housing of the compressor. A controlled angular movement between the insulating box and the hinge element results in electrical connection between a first and second set of electrical terminals of the electrical interface between the internal and external regions of the hermetic housing of the compressor.

IN THE CLAIMS
The following version of the claims replaces all prior versions and listings of the claims in the application:

1.	(Currently Amended) An electrical arrangement assembly on an external region of a hermetic housing of a compressor, comprising:
at least one insulating box capable of accommodating at least one electrical arrangement necessary for operation of the compressor, said insulating box comprising at least an opening for access to a first set of electrical terminals of the electrical arrangement, at least one housing region, and a housing cradle;
at least one hinge element fixed to the external region of the hermetic housing of the compressor, arranged relative to a second set of electrical terminals of an electrical interface between an internal region and the external region of the hermetic housing of the compressor; said hinge element comprising at least one pivot handle, said at least one pivot handle comprising an extension 
the housing region of the insulating box and the pivot handle of the hinge element being cooperative with each other by means of the cooperation between the housing cradle and a grounding tab, enabling a controlled angular movement between said insulating box and said hinge element when connecting the insulating box to the hermetic housing of the compressor,
wherein an end of the controlled angular movement between the insulating box and the hinge element results in electrical connection between the first set of electrical terminals of the electrical arrangement and the second set of electrical terminals of the electrical interface between the internal region and the external region of the hermetic housing of the compressor.
2.	(Cancelled).
3.	(Previously Presented) The assembly according to claim 1, wherein the hinge element comprises a hole, with the electrical interface between the internal region and the external region of the hermetic housing of the compressor disposed in an interior of said hole.
4.	(Previously Presented) The assembly according to claim 1, wherein the opening for access to the first set of electrical terminals of the electrical arrangement of the insulating box is formed in a shape with dimensions corresponding to the shape and dimensions of a hole of the hinge element.
5.	(Previously Presented) The assembly according to claim 1, further comprising at least one seal provided in the opening of the insulating box and the electrical interface.
6.	(Previously Presented) The assembly according to claim 5, wherein the at least one seal comprises a gasket;
said gasket is housed in a channel existing in a contact face of the housing cradle of the opening of the insulating box.
7.	(Previously Presented) The assembly according to claim 5, wherein the at least one seal is defined by physical contact between a contour rib disposed on the contact face of the housing cradle of the opening of the insulating box and the hinge element.
8.	(Canceled)
9.	(Previously Presented) The assembly according to claim 7, wherein cooperation between the grounding tab of the hinge element and an engaging portion of the insulating box is facilitated by a fixing element capable of traversing said grounding tab and said engaging portion.[AltContent: rect]








Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record either alone or in combination does not teach or suggest the electrical assembly of amended claim 1 set forth above with each recited limitation wherein an end of the controlled angular movement between the insulating box and the hinge element results in electrical connection between the first set of electrical terminals of the electrical arrangement and the second set of electrical terminals of the electrical interface between the internal region and the external region of the hermetic housing of the compressor
Applicant’s remarks on pages 5-7 of the response filed 2 May 2022 are hereby incorporated into this reasons for allowance. 
There is no nexus in the prior art of record that contemplates the claimed invention nor are there applicable teachings for modifying the applied art in a manner to arrive at the instant invention without relying upon the benefit of Applicant’s disclosure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J HANSEN whose telephone number is (571)272-6780. The examiner can normally be reached Monday - Friday 7:00 AM - 4:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J HANSEN/           Primary Examiner, Art Unit 3746